Citation Nr: 1701821	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  16-12 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1958 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a video conference hearing in November 2016.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his right eye condition began in service during basic training when he was struck in the eye and eye brow with the butt of a rifle.  At the November 2016 video conference hearing, the Veteran testified, consistent with his notice of disagreement and VA Form 9, that he had no problems with his right eye prior to the injury in service.  The Veteran also testified that he has a residual scar across his eyelid from this injury.  See November hearing transcript, p.10.

A July 2012 Department of Veterans Affairs Memorandum noted the Veteran's service treatment records are unavailable for review.  When there is evidence that a Veteran's service treatment records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions. Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).
Records from the Office of the Surgeon General (SGO) Department of the Army showed diagnoses of unilateral blindness and amblyopia.  It was noted that these conditions existed prior to service and were not aggravated in service.  

A January 2012 private treatment record noted in the ocular history section that the Veteran admitted significant amblyopia from birth which was discovered in fifth grade at an eye examination.  However, the Veteran testified at the November 2016 Board hearing that this ocular history was inaccurate.  See November hearing transcript, pp. 9-11.

The Board finds a VA examination is warranted to determine whether the Veteran has a right eye disability, and if so, the likelihood that it existed prior to service or was caused or aggravated by service.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his right eye condition, and take appropriate measures to obtain those records. Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159 (c)(2 ); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of a right eye condition.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 
2. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his a right eye condition that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any a right eye condition found to be present.  The claims folder should be made available and reviewed by the examiner. All indicated studies should be performed and all findings should be reported in detail.  The examiner must address the following:

a. Diagnose all right eye conditions, to include any residual scar from a right eye injury.

b. State the likelihood that any right eye condition found to be present existed prior to service.

c. If the examiner concludes that any right eye condition found to be present existed prior to service, the examiner must indicate the likelihood that the disability worsened during service.

d. If the examiner diagnoses the Veteran as having a right eye condition that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




